Citation Nr: 1019266	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO. 08-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence was submitted to reopen 
the claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 through March 
1971, with service in the Republic of Vietnam from March 1969 
to March 1970. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issue of whether service connection is warranted for 
residuals of a stroke was raised by way of the Veteran's 
August 2009 and February 2010 written statements. The issue 
has not been adjudicated by the RO. Therefore, the Board does 
not have jurisdiction over it, and it is REFERRED to the RO 
for appropriate action. 

The issue of whether service connection is warranted for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim for service connection for PTSD was 
denied in November 2002 on the basis that there was no 
current diagnosis and no stressor statement.

2. The Veteran did not file a notice of disagreement with the 
November 2002 statement.

3. April 2006 lay statements and several years of VA 
outpatient treatment records,  which were not of record at 
the time of the November 2002 rating decision, confirm that 
the Veteran is being treated for PTSD and that he has several 
purported in-service stressors, which his physicians feel 
have caused the PTSD.


CONCLUSION OF LAW

1. The November 2002 rating decision denying service 
connection for PTSD is final. 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2. New and material evidence was submitted to reopen the 
claim for entitlement to service connection for PTSD; the 
claim is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen his claim for entitlement to 
service connection for posttraumatic stress disorder (PTSD). 
This claim was originally denied by way of the November 2002 
rating decision. The Veteran was notified of the decision in 
the same month, but did not file a notice of disagreement. 
Thus, the rating decision became final in November 2003. 
38 C.F.R. §§ 3.104, 20.1103 (2009).

A claim that has been denied, and not appealed, will not be 
reopened and considered on the same factual basis. 38 
U.S.C.A. §§ 7104(b), 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). In this case, the 
Veteran submitted a statement in March 2006 attempting to 
reopen the claim. The exception to the rule of finality 
provides that if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156. 

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the Veteran's PTSD claim was originally denied 
due to the absence of medical evidence showing a current PTSD 
diagnosis, and because the Veteran did not provide 
information regarding any in-service stressors. See November 
2002 rating decision. Since the November 2002 denial, which 
was not effectively appealed, relevant evidence has been 
added to the claims folder. In particular, the Veteran 
submitted a statement in April 2006 detailing several claimed 
in-service stressors related to his time in Vietnam. Also, 
his spouse submitted a lay statement discussing the Veteran's 
change before and after his tour in Vietnam. And, several 
years of VA outpatient treatment records were obtained and 
associated with the record, which show that the Veteran is 
undergoing treatment for PTSD, and has treating physicians 
that believe his PTSD is related to combat experiences in 
Vietnam. See January 2010 outpatient note. 

These records specifically address the basis of the last 
prior final decision with regard to the Veteran's claim. They 
suggest that the Veteran has a current PTSD diagnosis, which 
is related to in-service stressors experienced during his 
tour in Vietnam. The evidence thereby relates to an 
unestablished fact necessary to substantiate the claim, and 
because this evidence was not in the claims folder at the 
time of the November 2002 rating decision, it is both new and 
material to the claim. Accordingly, the claim is reopened.

With regard to this aspect of the Veteran's claim, the Board 
is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

New and material evidence was submitted to reopen the 
Veteran's claim for service connection for PTSD; to this 
extent only, the appeal is granted.


REMAND

The Veteran is seeking to establish service connection for 
PTSD. Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

The Veteran claims that he is currently being treated for 
PTSD that is related to stressful events experienced by him 
during his tour in Vietnam. In particular, the Veteran claims 
that on his first day in Vietnam, in March 1969, he was 
assigned to clean up Bachelor Officer's Quarters (BOQ) 
following a rocket attack that killed an officer inside. He 
faced a "gruesome" scene involving the officer's blood and 
his personal belongings everywhere. See April 2006 stressor 
statement. The Veteran also reported mortar attacks "almost 
weekly," including an October 1969 attack on the Mess Hall. 
Id. The Veteran was walking toward the Mess Hall at the time 
of this attack. See hearing transcript at pages 17 and 18. He 
also reported an incident in September 1969 wherein he was 
driving a truck through the village of Phu My and a 
Vietnamese person boarded the vehicle and was shot by a 
person riding with the Veteran. See April 2006 stressor 
statement. The Veteran identified that person as "SP/4 Bruce 
Spitz." Id. It was later determined that the Vietnamese 
person was a "Local National" and should not have been 
killed. Id. The Veteran identified his unit during his 
Vietnam tour as "CCS Co. 79th MNT. BN. USADLB."  Id. A 
review of his service records confirms that he was with the 
79th Maintenance Battalion, USARPAC-Vietnam. See Record of 
Assignments.

The RO in this case determined that the Veteran did not 
provide enough information in order for his reported 
stressors to be verified. See March 2007 memorandum to the 
file. The reason for this is entirely unclear to the Board, 
considering the Veteran submitted detailed statements with an 
account of several stressful events, the approximate dates of 
those events, and his unit, as well as the name of a fellow 
service member involved. There is no evidence showing any 
attempt to corroborate these stressors. 

Because the Veteran's service personnel records alone do not 
establish the alleged stressors, further investigation must 
be made. No attempt has been made to verify that the Veteran 
may have experienced each of his reported stressors during 
his Vietnam tour. There was no inquiry with the U.S. Army and 
Joint Services Records Research Center (USAJSRRC) (formerly 
known as both the Center for Unit Records Research (CURR) and 
the US Armed Forces Center for Research of Unit Records 
(USAFCRUR)). Because the Veteran provided ample information 
both in writing and at his Board hearing, an attempt should 
be made to verify his stated stressors. 

Accordingly, the case is REMANDED for the following action:

1. Contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
and attempt to independently verify the 
Veteran's reported stressors, which are 
outlined in the body of the remand, above.

Following the receipt of a response from 
the JSRRC, the RO should prepare a report 
detailing the nature of any stressor which 
is determined to be established by the 
record. If no stressor has been verified, 
the RO should so state in its report and 
associate the report with the claims file.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


